Carlisle, Judge.
The sole question for decision in this case is whether the trial judge abused his discretion in denying to the defendant a continuance on account of two absent witnesses. It appeared from the defendant’s showing that the two witnesses were his mother and father who were advanced in age, and who, under the testimony, were confined to their beds at home, the defendant testifying that they were invalids, his father having been so for some time and his mother having been confined for approximately two weeks prior to the showing. The defendant also introduced a doctor’s certificate showing substantially the same facts. Nowhere does it appear from the showing made by him that these witnesses would ever be able to get up out of their beds and come to court, and, consequently, he made no showing that he expected to be able to procure their testimony at the next term of court. Accordingly, the trial judge did not abuse his discretion in refusing a continuance. Collins v. State, 19 Ga. App. 751 (92 S. E. 229); Cason v. State, 23 Ga. App. 540 (1) (99 S. E. 61); Cumby v. New Albany Box &c. Co., 58 Ga. App. 843 (200 S. E. 307).

Judgment affirmed.


Gardner, P. J., Townsend and Frankum, JJ., concur.